COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §
 DAVID JONES AND LINDA JONES,                                  No. 08-14-00217-CV
                                                 §
                        Appellants,                                Appeal from
                                                 §
 v.                                                            143rd District Court
                                                 §
 TRANSPECOS BANK,                                            of Reeves County, Texas
                                                 §
                        Appellee.                           (TC # 13-10-20505-CVR)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellants to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.